Exhibit 10.33

Second Amendment to

Employment Agreement for Jeffrey M. Nugent

This Second Amendment to Employment Agreement (this “Amendment”), is made and
entered into on March 13, 2018, by and between Sientra, Inc., a Delaware
corporation (the “Company”) and Jeffrey M. Nugent (the “Executive”).  

 

Recitals

A.

The Company and Executive entered into that certain Employment Agreement,
effective November 12, 2015, as amended by that certain Amendment to Employment
Agreement, dated May 8, 2017 (together, the “Employment Agreement”).  Unless
otherwise defined herein, all capitalized terms shall have the meanings assigned
to them in the Employment Agreement.  

B.

On March 2, 2018, the Board of Directors of the Company authorized the approval
of certain amendments to the Employment Agreement.

C.

The Company and Executive desire to amend the Employment Agreement as set forth
herein with all terms to be effective as of January 1, 2018 (the “Amendment
Effective Date”).  

Agreement

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, the Executive and the Company agree as follows:

 

1.Section 2.2 of the Employment Agreement is hereby amended such that (i) the
Executive shall be eligible for an annual discretionary bonus of up to 100% of
Executive’s Base Salary and (ii) the following sentence shall be inserted at the
end of Section 2.2:

In addition, Executive shall be eligible to receive a special long-term
performance bonus of up to $5,000,000 (the “Special Bonus”), which such Special
Bonus shall be based upon the achievement of specific performance criteria
within a five-year period commencing on March 15, 2018, as established by the
Committee and communicated in writing to the Executive.  Executive must remain
an active employee on the date the Special Bonus performance criteria is met,
and whether Executive receives the Special Bonus shall be subject to the good
faith determination of the Committee that the Special Bonus performance criteria
has been achieved.  

 

2.Section 3 of the Employment Agreement is hereby amended such that Relocation
Expenses shall be reimbursed only if incurred by Executive not later than
December 31, 2018.

3.Section 6.2 of the Employment Agreement is hereby deleted in its entirety and
the following shall be inserted in lieu thereof:  

--------------------------------------------------------------------------------

 

 

6.2Termination; Resignation.

(a)The Company may terminate Executive’s employment with the Company at any time
for Cause (as defined below).  Further, Executive may resign at any time, with
or without Good Reason (as defined below).  Executive’s employment with the
Company may also be terminated due to Executive’s death or disability (as
defined below).

(b) If Executive resigns for any reason, except as provided in this Agreement,
or the Company terminates Executive’s employment for Cause, then (i) Executive
will no longer vest in any equity awards, (ii) all payments of compensation by
the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), and (iii) Executive will not be entitled to any
severance benefits.  In addition, Executive shall resign from all positions and
terminate any relationships as an employee, advisor, officer or director with
the Company and any of its affiliates, each effective on the date of
termination.

4.  Section 6.3 of the Employment Agreement is hereby deleted in its entirety
and the following shall be inserted in lieu thereof:  

6.3      Termination without Cause; Death or Disability.  In the event
Executive’s employment with the Company is terminated by the Company without
Cause, or in the event Executive’s employment is terminated due to Executive’s
death or disability (“disability” shall mean the failure of Executive to perform
the essential functions of Executive’s position for a period of one hundred and
twenty (120) consecutive calendar days, or for an aggregate of one hundred and
eighty (180) calendar days in any twelve (12) month period due to Executive’s
physical or mental disability or illness, or Executive is entitled to receive
long-term disability benefits under the Company’s long-term disability plan), in
each event prior to the closing of a Change in Control (as defined below), or
more than twelve (12) months following the closing of a Change of Control, then
provided such termination constitutes a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Executive
remains in compliance with the terms of this Agreement, the Company shall
provide Executive with the following severance benefits (collectively, the
“Severance Benefits”):

(a)The Company shall pay Executive (i) an amount equal to twenty-four (24)
months of Executive’s then-current Base Salary paid in a lump sum, plus (ii) a
lump sum amount equal to two (2) times the Annual Bonus earned by Executive in
connection with completion of the fiscal year prior to Executive’s Separation
from Service.

(b)Provided that Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) (“COBRA Premiums”)
through the period (the “COBRA

--------------------------------------------------------------------------------

Premium Period”) starting on the Executive’s Separation from Service and ending
on the earliest to occur of: (i) twenty four (24) months following Executive’s
Separation from Service; (ii) the date Executive becomes eligible for group
health insurance coverage through a new employer; or (iii) the date Executive
ceases to be eligible for COBRA continuation coverage for any reason, including
plan termination.  In the event Executive becomes covered under another
employer's group health plan or otherwise cease to be eligible for COBRA during
the COBRA Premium Period, Executive must immediately notify the Company of such
event. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to
Executive a taxable monthly payment in an amount equal to the monthly COBRA
premium that Executive would be required to pay to continue Executive’s group
health coverage in effect on the date of Executive’s employment termination
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made on the last day of each month regardless
of whether Executive elects COBRA continuation coverage and shall end on the
earlier of (x) the date upon which Executive obtains other employment or (y) the
last day of the 24th calendar month following Executive’s Separation from
Service date.

(c)The Company shall accelerate the vesting of that portion of all then-unvested
Company equity awards granted to Executive such that all of Executive’s
then-outstanding unvested Company equity awards shall be deemed as vested and
exercisable as of Executive’s Separation from Service date; provided further,
Executive shall have one (1) year from the Separation from Service date to
exercise any or all of Executive’s vested equity awards, after which such vested
equity awards shall terminate and shall not longer be exercisable by
Executive.  

5.Section 6.4 of the Employment Agreement is hereby deleted in its entirety and
the following shall be inserted in lieu thereof:

1.4    Change in Control.  

(a) If the Company terminates Executive’s employment with the Company without
Cause, or Executive resigns for Good Reason, in either case on or within
twelve (12) months following the closing of a Change in Control (as defined
below), and such termination represents a Separation from Service, then
Executive shall be entitled to the Severance Benefits as set forth in Section
6.3.  

(b) In addition, and notwithstanding anything contained herein to the contrary,
all of Executive’s then-unvested Company equity awards that exist on the closing
of a Change in Control shall accelerate in full and will be deemed vested and
exercisable as of the closing of such Change in Control.

6.Except as specifically provided for in this Amendment, the terms of the
Employment Agreement shall be unmodified and shall remain in full force and
effect. In the

--------------------------------------------------------------------------------

event that any provision of this Amendment and the Employment Agreement
conflict, the provision of this Amendment shall govern.  

7.This Amendment will be effective upon the Amendment Effective Date.

8.This Amendment may be executed in counterparts, each of which when so executed
shall be deemed to be an original, and such counterparts shall together
constitute one and the same instrument.  This Amendment shall be governed by and
construed in accordance with the laws of the State of California applicable to
contracts made and to be performed wholly within such State, and without regard
to the conflicts of laws principles thereof. For the avoidance of doubt, the
Amendment shall become part of the Employment Agreement and therefore subject to
its terms.

[SIGNATURES APPEAR ON NEXT PAGE]




--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Amendment to Employment
Agreement as of the date first set forth above.

SIENTRA, INC.

 

 

 

 

 

 

 

 

 

By:  

 

/s/ Nicholas J. Simon

 

 

 

  

 

Name: Nicholas J. Simon

On behalf of the Board of Directors

Executive

 

 

 

 

/s/ Jeffrey M. Nugent

Name: Jeffrey M. Nugent

 